Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed on December 14, 2021 is acknowledged.  Claims 29-30, 34-36, 39, 41, 44, 49, 65 and 78 have been amended. Claims 1-2, 4, 10, 21-23, 27, 43, 53, 68, 70, 74, 76-77, 85-86, 91-92, 94-102 have been canceled. Claims 104-113 have been added. Claims 29-30, 34-36, 39, 41, 44, 49, 65, 78 and 104-113 are currently pending and under examination.
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Cynthia DeRenzo on April 11 and April 22, 2022.

3.	This office action is responsive to Applicant’s response filed December 14, 2021.  All rejections of record are withdrawn in view of Applicant’s response.  Claims 29-30, 34-36, 39, 41, 44, 49, 65, 78 and 104-113 are allowed.



4.	The application has been amended as follows:

In the claims:

Claim 36 (Currently Amended) The antigen binding protein of claim 29, wherein said antigen binding protein is an antibody or an antigen binding fragment of an antibody.

Claim 44 (Currently Amended) The antigen binding protein of claim 29, wherein said antigen binding protein neutralizes lipopolysaccharide (LPS); or inhibits, reduces, or prevents nuclear factor kappa B (NF-kB) activation induced by LPS. 

Claim 104 (Currently Amended) The antigen binding protein of claim 36, wherein said antigen binding protein is a murine, non-human, humanized, or chimeric

In the specification:

Replace paragraph [0070] to paragraph [0076] with the following paragraphs: 

[0070] FIGS. 3A-3O  show the results of an octet binding assay with anti-O2 monoclonal antibodies (mAbs). FIGS. 3A-3F show traces FIGS. [[3B]]3G-3L show traces FIGS. [[3C]]3M-3O show 
[0071] FIGS. 4A-4F showFIGS. 4A-4CFIGS. 4D-4F
[0072]	FIGS. 5A-5B showFIG. 5AFIG. 5B
[0073]  FIGS. 6A-6B showFIG. 6AFIG. 6B
[0074]  FIGS. 7A-7B show 
[0075]  FIGS. 8A-8B show FIG. 8AFIG. 8B
[0076]  FIGS. 9A-9C show FIG. 9C


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        April 12, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645